DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Note
The Examiner has included Miller, et al, U. S. Patent Application Publication 2018/0164833, et al as prior art made of record and not relied upon is considered pertinent to applicant’s disclosure in this office action.  In particular, the Examiner notes that Miller figures 3 & 4 [paragraph 0028-0037] detail how four different networked vehicles can communicate radar windows for deconfliction; can determine four different location information data sets for an object; and that the different location data sets can have different accuracy weights assigned to arrive at a final solution for an object’s position.  
Response to Amendment
The Amendment filed 23 Dec 2021 has been entered.  Claims 1, 3 – 6, and 8 – 13 are currently pending in the application.  
Response to Arguments
Applicant’s arguments filed on 23 Dec 2021 have been fully considered.   Applicant’s arguments are not persuasive in regards to the 35 USC § 102 and 35 USC § 103 rejections as the claims are currently written.  Arguments and corresponding examiner’s responses are shown below.  Arguments and corresponding examiner’s responses are shown below for independent Claim 1.  The same arguments are valid for the similar features of the other independent claims.  
Argument 1: The Applicant states “Therefore, in Dannenbring the second mobile device is selected based on the location of the first mobile device (i.e. within the bounding box around the first  mobile device). In contradistinction, in the present application, the second device is selected based on the first location information relating to the location of the object of interest.” 
Response 1: The Examiner respectfully disagrees.  Dannenbring is clear that the selection of the second or subsequent device is based on it’s location relative to the object and the second devices ability to observe the second object with a radar.  
Argument 2: The Applicant states “For at least the above reasons, applicant respectfully traverses the § 102 rejection of claim 1. Dannenbring fails to teach all elements of claim 1 as amended and there are substantial differences between claim 1 as amended and the subject matter of Dannenbring. Reconsideration and withdrawal of the § 102 rejection of claim 1 is therefore respectfully requested.”
Response 2: The Examiner respectfully disagrees.  New citations have been used when necessary to show that Dannenbring anticipates each and every element of the claims as detailed below.  In particular, Dannenbring details how the second device is selected from other devices in his discussion of figures 3-7 which detail that the second or subsequent device is chosen based on its relative position to the object of interest.  
Claim Rejections – 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless —
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claims 1, 3, 4, 6, and 10 – 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dannenbring, et al U. S. Patent Application Publication 2017/0332198 (“Dannenbring”).
Regarding claim 1, Dannenbring teaches:
(Currently amended) A radio-based object detection method, comprising: determining, with a first device, first location information relating to an object of interest using radio waves; (Dannenbring, figure 1 & 2, paragraphs 0027-0030, “[0027] FIG. 1 illustrates an example system for providing feedback for vehicle observations. In FIG. 1, one or more mobile device 122 include sensors 131 and are connected to the server 125 though the network 127. The sensors 131 are configured to detect one or more road objects ( e.g., stoplight 138 or sign 139) in roadway scene 136. [0023] The sensor array may include one or more sensors configured to detect the position of the vehicle, … and/or the surroundings of the vehicle. The sensor array may include … a radio detection system such as radio detection and ranging (RADAR) or another sensor. [0024] Data collected by the sensor array may update or supplement a geographic database. … The geographic database may include the location of stop signs and/or stoplights along the road segments, as well as points of interest (POIs). [0030] At act S101, the initial observation of a road object is received.”; a system with multiple mobile nodes; that the nodes can make location measurements of “points of interest” on a roadway; that a first device of figure 2 can make a first location measurement of a road object; the office takes official notice that a RADAR cannot operate without the transmission and receiving of radio waves; and that the device used to transmit and receive such waves is an antenna; at the same time, the office action cites Ghosh to teach that an antenna can transmit and receive radar waves).
selecting a second device from a plurality of candidate devices based on the first location information; (Dannenbring, figure 2, paragraph 0030-0062, “[0035] At act S105, a request for additional observations is sent to one or more additional devices. The server 125 may have a default setting to send the requests to a predetermined quantity of mobile devices 122 in proximity to the geographic location of the initial observation.”; paragraphs 0030 which describe the entire process; that a first device of S101 can request a number of proximate mobile devices (i.e. at least one second device) make measurements based on proximity to the first location).

    PNG
    media_image1.png
    786
    479
    media_image1.png
    Greyscale

transmitting, via a telecommunication network, to the second device a request for determining second location information relating to the object of interest; (Dannenbring, paragraph 0022-029 and 0063, “[0022] The communication device connects the vehicle to a network including at least one other vehicle and at least one server. [0063] Communication between the mobile device 122 and the server 125 through the network 127 may use a variety of types of wireless networks. Example wireless networks include cellular networks, the family of protocols known as WiFi or IEEE 802.11. [0029] The stated acts in the flowchart may be performed by server 125. However, some acts may alternatively be performed by mobile device 122 or another device.”; that a cellular (i.e. telecommunications) network can connect multiple mobile devices; that the steps in figure 2 can be performed remotely at a server, or at the mobile device).
receiving at the second device, via the telecommunication network, the request for determining the second location information relating to the object of interest; (Dannenbring, paragraph 0038, “[0038] The request for additional observations may include a command to add a collection flag for one or more mobile device 122 in receipt of the request. … Thus, in response to the command and/or the collection flag, the mobile device 122 is configured to collect additional observation data based on the geographic position of the initial observation.”; that a second device (both the first and second devices are marked 122 in figure 1) is selected in S105 of figure 2, that the additional vehicles 122 are selected based on proximity; that the second device receives the request and configures itself to take measurements).
determining, with the second device, the second location information relating to the object of interest using radio waves; (Dannenbring, paragraph 0041-0044, “[0041] The additional observations received at the server 125 in response to the requests may be associated with geographic positions determined by the position sensor. [0043] The additional observations may include an image from a camera, LiDAR data, SONAR data, or RADAR data. … The additional observations may be transmitted over a high bandwidth communication path (e.g., Wifi) and the initial observation may be transmitted over a low bandwidth communication path (e.g., cellular).”; that a second device can collect location the “additional observation data” of an object based on Radar or other sensors; that the data can be transmitted and evaluated).
determining further location information relating to the second device; and (Dannenbring, paragraph 0036 and 0044, “[0036] The server 125 may send the requests for additional information to mobile devices 122 that are currently traveling in the bounding box 21 …  or headed toward or approaching bounding box 21 … The direction of travel and speed may be factors in identifying these vehicles. The approaching vehicles may be identified as those vehicles within a distance threshold to the bounding box 21. [0044] At act S107, the server 125 determines whether the additional observations in S105 are adequate to identify the road object or characteristic in question.”; that heading, speed, direction of travel, and relative distance (i.e. several different “further location information”) can be used to select a device to provide additional information; that more data can be requested from other mobile devices if the collected second information is not detailed enough).
determining a relative arrangement between the object of interest and the second device; and determining a location of the object of interest based on the first location information and the second location information, (Dannenbring, paragraph 0042, “[0042] The additional observations may also include a heading describing the direction of the mobile device 122 at the time of the additional observations. In some examples, the heading may be incorporated into a vector describing the distance of the additional observations from the mobile device 122.”; that the second device can send its own location, a vector between the device and the object (i.e. a relative arrangement between the object and the second device), as well as the position information listed above; that the second location information has been selected based on the first request and the proximity of the second device, and the second information; that an).
wherein the determining the second location information comprises determining the second location information based on the determined further location information relating to the second device and the determined relative arrangement of the object of interest with respect to the second device. (Dannenbring, paragraph 0044, “[0044] At act S107, the server 125 determines whether the additional observations in S105 are adequate to identify the road object or characteristic in question. This determination may be based on the number of mobile device 122 or vehicles, or qualified vehicles, currently in the bounding box 21 or headed toward the bounding box 21. [0058] At act S109, when the additional observations are adequate, the server 125 determines whether the observations indicate that an update should be made to the geographic database 123. The update may be made when the observation includes information not already included in the geographic database 123.”; that the second device can transmit the data collected above; that the collected data has a location (i.e. second location information); has a direction of travel and speed (i.e. a further location information); and has a vector describing the distance between the mobile device and the object (i.e. a relative arrangement); that the system makes a determination regarding the quality of the second information and updates the object database if necessary).
Regarding claim 3, Dannenbring teaches (Currently amended) The method of claim 1, wherein: the transmitting the request for determining the second location information comprises transmitting a request for determining the second location information comprising information indicative of the first location information. (Dannenbring, figure 2, paragraph 0033-0034, “[0033] At act S103, the initial observation is analyzed. The analysis may involve comparing the position of the initial observation to the geographic database 123. When the initial observation includes the type of road object, the server 125 determines whether the type of road object is already included in the geographic database 123 at the position or within a predetermined distance range of the position. When the road object is already stored in the geographic database 123, the server 125 determines that additional observations are needed to confirm or further investigate the initial observation. [0035] At act S105, a request for additional observations is sent to one or more additional devices. The server 125 may have a default setting to send the requests to a predetermined quantity of mobile devices 122 in proximity to the geographic location of the initial observation.”; an initial observation from a first device for a first road object (i.e. first location information); the system requests a “further investigation” from mobile devices 122 in proximity to the “geographic location of the initial observation” (i.e. the request for second location information relies on the first location information)).
Regarding claim 4, Dannenbring teaches (Currently amended) The method of claim 1, wherein: the transmitting the request for determining the second location information comprises transmitting a request for determining the second location information comprising information indicative of a scanning region associated with the first location information. (Dannenbring, paragraph 0035-0036, “[0035] The quantity of additional devices may depend on a size of a bounding box defining in proximity to the geographic location. Examples for the bounding box include a predetermined distance defining a radius of a circle or length of a rectangle. FIG. 3 illustrates an example bounding box 21 for requesting vehicle observations near initial observation or initial vehicle A. [0036] The server 125 may send the requests for additional information to mobile devices 122 that are currently traveling in the bounding box 21 (e.g., mobile device 122 reporting positions in the bounding box 21) or headed toward or approaching bounding box 21”; that the first detection defines a region, or bounding box (i.e. indicative of a scanning region); that the requests from additional information is broadcast to mobile devices in that bounding region to capture location data about the road object).
Regarding claim 6, Dannenbring teaches:
(Currently amended) The method of claim 1, further comprising: (Dannenbring, paragraph 0044, 0058 and 0063, “[0044] At act S107, the server 125 determines whether the additional observations in S105 are adequate to identify the road object or characteristic in question. [0058] At act S109, when the additional observations are adequate, the server 125 determines whether the observations indicate that an update should be made to the geographic database 123. [0063] Communication between the mobile device 122 and the server 125 through the network 127 may use a variety of types of wireless networks. Example wireless networks include cellular networks.”; that a network transports the messages of figure 2 between the mobile devices and a server (or mobile device performing as server); that the second data determined after S105 is made in S107; that another determination is made regarding the quality of the information in S107; that the S109 has sufficient new information to update the initial observation of S101).
receiving, via the telecommunication network, from the second device the second location information. (Dannenbring, paragraph 0060, “[0060] At act S111, when an update is needed, the server 125 generates an update for the geographic database 123. The update may be distributed to vehicles or mobile device 122 according to a schedule or upon request.”; that the S111 updates the position of the initial observation using at least the initial observation and the additional observations).
Regarding claim 10, Dannenbring teaches (Currently amended) The method of claim 1, wherein the second location information comprises at least one of: information indicative of a receive property of reflected radio waves; location coordinates of the object of interest determined based on reflected radio waves; and/or an image of an environment including the object of interest determined based on reflected radio waves. (Dannenbring, paragraph 0043, “[0043] The collection flag also may specify a particular sensor or sensor type for the additional observations. The additional observations may be high bandwidth observations as compared to the initial observation. As the initial observation may include only a few bytes or less than a kilobyte as a sequence or code describing the road object or an attribute of the road object, the additional observations may include a detailed description of the area around the vehicle. The additional observations may include an image from a camera, LiDAR data, SONAR data, or RADAR data. … The additional observations may be transmitted over a high bandwidth communication path (e.g., Wi-Fi).  [0086] The selected mobile devices may depend on the hardware capabilities of potential mobile device in the area of the bounding box. … The capabilities threshold may specify a resolution or distance range that the sensor of the mobile device that is capable of observing the road object sufficiently to update the geographic database.”; that the additional data (i.e. second location information) can comprise radar data or an image of the target using a camera or LiDAR or RADAR (i.e. an image of the environment); that the additional data may meet a required resolution or distance range requirement (i.e. information indicative of a receive property)).
Regarding claim 11, Dannenbring teaches (Currently amended) The method of claim 1, further comprising: communicating, from the second device to the first device and via the telecommunication network, the further location information relating to the second device. (Dannenbring, figure 2, paragraph 0029, “ [0029] FIG. 2 illustrates a flowchart for the system of FIG. 1. The stated acts in the flowchart may be performed by server 125. However, some acts may alternatively be performed by mobile device 122 or another device.”; that the methods of the flowchart in figure 2 can be performed by a server, or be performed by the mobile device 122; as shown in figure 1, each of the multiple mobile devices can be the mobile device 122, therefore, the data passed from the “second” mobile device 122 can be passed to the “initial” mobile device 122 for calculations).
Regarding claim 12, Dannenbring teaches (Currently amended) The method of claim 1, wherein: the telecommunication network comprises a wireless telecommunication network; and the first and second devices comprise network nodes of the wireless telecommunication network. (Dannenbring, paragraph 0022 and 0063, “[0022] The communication device connects the vehicle to a network including at least one other vehicle and at least one server. [0063] Communication between the mobile device 122 and the server 125 through the network 127 may use a variety of types of wireless networks. Example wireless networks include cellular networks, the family of protocols known as WiFi or IEEE 802.11.”; that the network can communicate between a plurality of mobile devices and at least on server; that the system can be a telecommunications network or Wi-Fi™; that the mobile devices 122 comprise nodes of the network).
Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Dannenbring in view of Ghosh, et al, U. S. Patent Application Publication 2016/0219598 (“Ghosh”).
Regarding claim 5, Dannenbring teaches (Currently amended) The method of claim 1.
Dannenbring does not explicitly teach wherein the transmitting the request for determining the second location information comprises transmitting a request for determining the second location information comprises a scheduling grant for time-frequency resources allocated to the second device for using the radio waves..
Ghosh teaches wherein the transmitting the request for determining the second location information comprises transmitting a request for determining the second location information comprises a scheduling grant for time-frequency resources allocated to the second device for using the radio waves. (Ghosh, paragraph 0030 and 0058-0059, “[0030] With regard to Wi-Fi systems, in conventional systems using 802.11h, a coexistence mechanism is defined and termed as intermittent DCF for detection of radar in cochannels. [0058]  In block 530, the AP 230 performs the operation of periodically transmitting the one or more specific broadcast frames. [0059] In block 540, for contention-based access 516, the AP 230 performs the operation of advertising by including the Duration value (in Duration field 310-4 of the NDP CTS frame 300).”; that an industry standard exists for communications channels coexisting with radar signals; that an AP (or Dannenbring’s AP mobile device) can direct other mobile devices to use the NDP CTS frames (null data packet, clear to send) to deconflict with other radar signals in band; note: radio waves can refer to networked radio communications or to radar usage).
In view of the teachings of Ghosh it would have been obvious for a person of ordinary skill in the art to apply the teachings of Ghosh to Dannenbring at the time the application was filed in order to provide a mechanism to deconflict between data networks and radars within the same spectrum (see paragraph 0004 and 0005). Accordingly, it would have been obvious to a person have ordinary skill in the art to combine the teachings of Ghosh and Dannenbring before the effective filing date of the claimed invention in order to combine Ghosh’s radar and network deconfliction scheme and Dannenbring’s networking deconfliction.  The two deconflictions schemes between networks and radars merely perform the same functions as they perform separately and being no more “than the predictable use of prior art elements according to their established functions” (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007))..
Regarding claim 13, Dannenbring teaches:
(Currently amended) A system comprising: a first device and a second device, (Dannenbring, figure 1 & 2, paragraphs 0027-0030 and 0022, “[0027] FIG. 1 illustrates an example system for providing feedback for vehicle observations. In FIG. 1, one or more mobile device 122 include sensors 131 and are connected to the server 125 though the network 127. The sensors 131 are configured to detect one or more road objects ( e.g., stoplight 138 or sign 139) in roadway scene 136. [0022] The communication device connects the vehicle to a network including at least one other vehicle and at least one server. [0063] Communication between the mobile device 122 and the server 125 through the network 127 may use a variety of types of wireless networks. Example wireless networks include cellular networks, the family of protocols known as WiFi or IEEE 802.11.”; a system with multiple mobile nodes; that the nodes can make location measurements of “points of interest” on a roadway; that a first device of figure 2 can make a first location measurement of a road object; that the first device is connected to communicate with other devices using a telecommunications network; the office takes official notice that a RADAR cannot operate without the transmission and receiving of radio waves; and that the device used to transmit and receive such waves is an antenna; at the same time, the office action cites Ghosh to teach that an antenna can transmit and receive radar waves).
a first device transceiver coupled to the first device antenna and configured to communicate information via a telecommunication network; and (Dannenbring, paragraph 0008 and 0023-0024, “[0008] In another embodiment, an apparatus includes position circuitry, a sensor, a controller, and a communication interface. [0023] The sensor array may include one or more sensors configured to detect the position of the vehicle, … and/or the surroundings of the vehicle. The sensor array may include … a radio detection system such as radio detection and ranging (RADAR) or another sensor. [0024] Data collected by the sensor array may update or supplement a geographic database. … The geographic database may include the location of stop signs and/or stoplights along the road segments, as well as points of interest (POIs). [0030] At act S101, the initial observation of a road object is received. [0063] Communication between the mobile device 122 and the server 125 through the network 127 may use a variety of types of wireless networks. Example wireless networks include cellular networks”; a networked system with multiple mobile nodes; that communications between devices can use the cellular network (i.e. telecommunications network); that the nodes can make location measurements of “points of interest” on a roadway; that a first device of figure 2 can make a first location measurement of a road object).
a first device controller configured to: determine first location information relating to an object of interest using radio waves transmitted via the first device transceiver and first device antenna; (Dannenbring, paragraph 0023 and 0030, “[0030] At act S101, the initial observation of a road object is received. The initial observation may have a predetermined size with respect to a number of bytes or a bandwidth for communicating the initial observation from the mobile device 122 to the network 127. [0023] The sensor array may include one or more sensors configured to detect the position of the vehicle, … and/or the surroundings of the vehicle. The sensor array may include … a radio detection system such as radio detection and ranging (RADAR) or another sensor.”; that each of the devices can have a radar as a sensor; that the first device 122 makes an initial observation at S101 and analyzes that data based on the radar; as Ghosh explicitly teaches below, radars typically have an “antenna” to broadcast data, transmit radar signals and to receive radar signals).
select a second device from a plurality of candidate devices based on the first location information; and (Dannenbring, figure 2, paragraph 0030-0062, “[0035] At act S105, a request for additional observations is sent to one or more additional devices. The server 125 may have a default setting to send the requests to a predetermined quantity of mobile devices 122 in proximity to the geographic location of the initial observation.”; paragraphs 0030 which describe the entire process; that a first device of S101 can request a number of proximate mobile devices (i.e. at least one second device) make measurements based on proximity to the first location information of the object).
transmit to the second device, via the telecommunication network, a request for determining second location information relating to the object of interest, (Dannenbring, paragraph 0022 and 0063, “[0022] The communication device connects the vehicle to a network including at least one other vehicle and at least one server. [0063] Communication between the mobile device 122 and the server 125 through the network 127 may use a variety of types of wireless networks. Example wireless networks include cellular networks, the family of protocols known as WiFi or IEEE 802.11. [0029] The stated acts in the flowchart may be performed by server 125. However, some acts may alternatively be performed by mobile device 122 or another device.”; that a cellular (i.e. telecommunications) network can connect multiple mobile devices; that the steps in figure 2 can be performed remotely at a server, or at the mobile device).
… a second device transceiver coupled to the second device antenna and configured to communicate information via the telecommunication network; and (Dannenbring, paragraph 0047, “[0038] The request for additional observations may include a command to add a collection flag for one or more mobile device 122 in receipt of the request. … Thus, in response to the command and/or the collection flag, the mobile device 122 is configured to collect additional observation data based on the geographic position of the initial observation.”; that a second device is selected in S105 based on proximity; that the second device receives the request and configures itself to take measurements; as Ghosh explicitly teaches below, radars typically have an “antenna” to broadcast data, transmit radar signals and to receive radar signals).
a second device controller configured to: receive from the first device, via the telecommunication network, a request for determining second location information relating to the object of interest; and (Dannenbring, paragraph 0008, 0063 and 0038, “[0008] In another embodiment, an apparatus includes position circuitry, a sensor, a controller, and a communication interface.  [0063] Communication between the mobile device 122 and the server 125 through the network 127 may use a variety of types of wireless networks. Example wireless networks include cellular networks, the family of protocols known as WiFi or IEEE 802.11. [0038] The request for additional observations may include a command to add a collection flag for one or more mobile device 122 in receipt of the request. … Thus, in response to the command and/or the collection flag, the mobile device 122 is configured to collect additional observation data based on the geographic position of the initial observation.”; a second device with a second controller that can receive a request to make “additional observations” of a region for a first device).
upon receiving the request, determine the second location information relating to the object of interest using radio waves transmitted via the second device transceiver and second device antenna; and (Dannenbring, paragraph 0041-0044, “[0041] The additional observations received at the server 125 in response to the requests may be associated with geographic positions determined by the position sensor. [0043] The additional observations may include an image from a camera, LiDAR data, SONAR data, or RADAR data. … The additional observations may be transmitted over a high bandwidth communication path (e.g., WiFi) and the initial observation may be transmitted over a low bandwidth communication path (e.g., cellular).”; that a second device can collect location the “additional observation data” of an object based on Radar or other sensors; that the data can be transmitted and evaluated).
wherein the system: determines further location information relating to the second device; (Dannenbring, paragraph 0036 and 0044, “[0036] The server 125 may send the requests for additional information to mobile devices 122 that are currently traveling in the bounding box 21 …  or headed toward or approaching bounding box 21 … The direction of travel and speed may be factors in identifying these vehicles. The approaching vehicles may be identified as those vehicles within a distance threshold to the bounding box 21. [0044] At act S107, the server 125 determines whether the additional observations in S105 are adequate to identify the road object or characteristic in question.”; that heading, speed, direction of travel, and relative distance (i.e. several different “further location information”) can be used to select a device to provide additional information; that more data can be requested from other mobile devices if the collected second information is not detailed enough).
determines a relative arrangement of the object of interest with respect to the second device; and determines a location of the object of interest based on the first location information and the second location information; and (Dannenbring, paragraph 0042, “[0042] The additional observations may also include a heading describing the direction of the mobile device 122 at the time of the additional observations. In some examples, the heading may be incorporated into a vector describing the distance of the additional observations from the mobile device 122.”; that the second device can send its own location, a vector between the device and the object (i.e. a relative arrangement between the object and the second device), as well as the position information listed above; that the second location information has been selected based on the first request and the proximity of the second device, and the second information; that an).
determines the second location information based on the determined further location information relating to the second device and the determined relative arrangement of the object of interest with respect to the second device. (Dannenbring, paragraph 0044, “[0044] At act S107, the server 125 determines whether the additional observations in S105 are adequate to identify the road object or characteristic in question. This determination may be based on the number of mobile device 122 or vehicles, or qualified vehicles, currently in the bounding box 21 or headed toward the bounding box 21. [0058] At act S109, when the additional observations are adequate, the server 125 determines whether the observations indicate that an update should be made to the geographic database 123. The update may be made when the observation includes information not already included in the geographic database 123.”; that the second device can transmit the data collected above; that the collected data has a location (i.e. second location information); has a direction of travel and speed (i.e. a further location information); and has a vector describing the distance between the mobile device and the object (i.e. a relative arrangement); that the system makes a determination regarding the quality of the second information and updates the object database if necessary).
Dannenbring does not explicitly teach the first device comprising: a first device antenna; … the second device comprising: a second device antenna; .
Ghosh teaches the first device comprising: a first device antenna; … the second device comprising: a second device antenna;  (Ghosh, paragraph 0040, “FIG. 2A is an example of a wireless system (e.g., a Wi-Fi system) 250 and a radar system 210 where a beam 280 caused by the radar system points may be made to point in multiple directions 260. The beam 280 includes a main lobe 220 and the beam 280 is formed by the antenna array 215 of the radar system 210.”; that any radar device in a networked system can comprise a radar antenna).
In view of the teachings of Ghosh it would have been obvious for a person of ordinary skill in the art to apply the teachings of Ghosh to Dannenbring at the time the application was filed in order to provide a mechanism to deconflict between data networks and radars within the same spectrum (see paragraph 0004 and 0005). Accordingly, it would have been obvious to a person have ordinary skill in the art to combine the teachings of Ghosh and Dannenbring before the effective filing date of the claimed invention in order to combine Ghosh’s radar and network deconfliction scheme and Dannenbring’s networking deconfliction.  The two deconflictions schemes between networks and radars merely perform the same functions as they perform separately and being no more “than the predictable use of prior art elements according to their established functions” (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007)).
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Dannenbring in view of Bowers, et al, U. S. Patent Application Publication 2014/0012492  (“Bowers”).
Regarding claim 8, Dannenbring teaches (Currently amended) The method of claim 1.
Dannenbring does not explicitly teach:
further comprising: determining at least one transmit angle of the radio waves based on the request for determining the second location information,
sending the radio waves along the at least one transmit angle using a phased array of antenna elements of the second device..
Bowers teaches:
further comprising: determining at least one transmit angle of the radio waves based on the request for determining the second location information, (Bowers, paragraph 0069, “[0069] In the FIG. 2A example, the area 225 is inaccessible due to position of the vehicles 103 and 144. In response, the coordination module 160 may be configured to transmit a request 223 for sensor data pertaining to the area 225 (via the communication module 130).”; a request that another networked vehicle report data from a specified forward area; in this office action, the forward 180 area of 225 is the determined “transmit angle”).
sending the radio waves along the at least one transmit angle using a phased array of antenna elements of the second device. (Bowers, paragraph 0073 and 0047, “[0073] The vehicle 103 may provide sensor data 227, which may be received via the communication module 130. The sensor data 227 may comprise sensor data acquired by the sensing system 113 of the vehicle (or acquired by one or more other vehicles or sources (not shown)). [0047] In some embodiments, the collision detection system may be configured to coordinate operation with other entities using, inter alia, the coordination module 160. This coordination may comprise the collision detection system 101 configuring the detection range 112 of the sensing system 110 (e.g., by beam forming, steering, or the like) to acquire information pertaining to area 127 to the exclusion of other areas, which will be provided by the sensing systems 113, 114.”; that a networked system can request data for any desired area from any of the networked systems; that the networked systems can take request data and beamform a radar to search and detect information in the desired region / angle; that the information can be shared with other vehicles in the network).
In view of the teachings of Bowers it would have been obvious for a person of ordinary skill in the art to apply the teachings of Bowers to Dannenbring at the time the application was filed in order to teach a collision detection system involving vehicles, nearby objects and networked other vehicles and their associated sensors (see paragraph 0030) using a slightly more detailed request for information taught by Bowers which is combined with the request for information taught by Dannenbring.
Regarding claim 9, Dannenbring teaches (Currently amended) The method of claim 1.
Dannenbring does not explicitly teach:
further comprising: receiving reflected radio waves with a phased array of antenna elements of the second device; and
determining, based on received properties of the plurality of radio waves, a direction information indicating a direction of the object of interest with respect to the second device, and
determining the second location information based on the direction information..
Bowers teaches:
further comprising: receiving reflected radio waves with a phased array of antenna elements of the second device; and (Bowers, paragraph 0042, “[0042] In some embodiments, the sensing system 110 may comprise directional sensors ( e.g., a beam forming radar, phased array, etc.). The collision detection system 101 may shape and/or direct the detection range 112 of the sensing system 110 in response to operating conditions.”; that networked systems with networked sensors can shape their radar beams using a phased array radar).
determining, based on received properties of the plurality of radio waves, a direction information indicating a direction of the object of interest with respect to the second device, and (Bowers, paragraph 0069, “[0069] In the FIG. 2A example, the area 225 is inaccessible due to position of the vehicles 103 and 144. In response, the coordination module 160 may be configured to transmit a request 223 for sensor data pertaining to the area 225 (via the communication module 130).”; a request that another networked vehicle report data from a specified forward area; in this office action, the forward 180 area of 225 is the determined “transmit angle”).
determining the second location information based on the direction information. (Bowers, paragraph 0073 and 0047, “[0073] The vehicle 103 may provide sensor data 227, which may be received via the communication module 130. The sensor data 227 may comprise sensor data acquired by the sensing system 113 of the vehicle (or acquired by one or more other vehicles or sources (not shown)). [0047] In some embodiments, the collision detection system may be configured to coordinate operation with other entities using, inter alia, the coordination module 160. This coordination may comprise the collision detection system 101 configuring the detection range 112 of the sensing system 110 (e.g., by beam forming, steering, or the like) to acquire information pertaining to area 127 to the exclusion of other areas, which will be provided by the sensing systems 113, 114.”; that a networked system can request data for any desired area from any of the networked systems; that the networked systems can take request data and beamform a radar to search and detect information in the desired region / angle; that the information can be shared with other vehicles in the network).
In view of the teachings of Bowers it would have been obvious for a person of ordinary skill in the art to apply the teachings of Bowers to Dannenbring at the time the application was filed in order to teach a collision detection system involving vehicles, nearby objects and networked other vehicles and their associated sensors (see paragraph 0030) using a slightly more detailed request for information taught by Bowers which is combined with the request for information taught by Dannenbring.
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD H.B. BRASWELL whose telephone number is (469)295-9119.  The examiner can normally be reached on 7-5 Central Time (Dallas).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached (571) 272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Donald HB Braswell/             Examiner, Art Unit 3648